     Case 5:20-cv-00083-PRL Document 21 Filed 10/29/20 Page 1 of 1 PageID 1179




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JENNIFER CHURCHILL TRAPNELL,

         Plaintiff,

v.                                                                  Case No: 5:20-cv-83-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.


                                             ORDER
         This matter is before the Court on Plaintiff’s unopposed motion to file a reply to

Defendant’s memorandum. (Doc. 20). Upon due consideration, Plaintiff’s motion is GRANTED.

Within fourteen days of this Order, Plaintiff may file a reply limited to five pages.

         DONE and ORDERED in Ocala, Florida on October 29, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
